COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


DESIGN LANDSCAPES,INC. AND
 COMMONWEALTH CONTRACTORS GROUP
 SELF-INSURANCE
                                             MEMORANDUM OPINION*
v.   Record No. 0809-00-3                         PER CURIAM
                                               AUGUST 22, 2000
LINDA KAE MIZZELL,
 BY HER GUARDIAN AND CONSERVATOR,
 JOHN MIZZELL, JR.


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (William C. Walker; Donna White Kearney;
             Taylor & Walker, P.C., on brief), for
             appellants.

             (Kristine H. Smith; Edmunds & Williams, P.C.,
             on brief), for appellee.


     Design Landscapes, Inc. and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Linda Kae Mizzell,

by her guardian and conservator, John Mizzell, Jr. (hereinafter

referred to as "Mizzell") proved that (1) she sustained an

injury by accident in the scope of her employment; and (2) she

remained totally disabled after February 10, 1999.      Upon

reviewing the record and the briefs of the parties, we conclude




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
that this appeal is without merit.       Accordingly, we summarily

affirm the commission's decision.        See Rule 5A:27.

                                  I.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.        See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In holding that Mizzell proved that she sustained an injury

by accident occurring in the scope of her employment, the

commission found as follows:

          [E]mployer argues that the evidence
          establishes that [Mizzell] sustained injury
          as a result of a suicide attempt and that
          therefore her claim is barred by Virginia
          Code § 65.2-306. 1 There are several
          references in the initial medical records to
          a statement from an unnamed family member
          alluding to the possibility that the
          accident was actually a suicide attempt.
          Dr. [Hope S.] Thompson, who authored one of
          these reports, testified that she could not
          recall the source of the information
          recorded in the history and physical.

     1
       The hearing transcript revealed that employer abandoned
its misconduct defense and, rather, maintained that Mizzell did
not sustain an injury by accident arising out of and in the
scope of her employment on the ground that the accident was due
to her intentional unsuccessful suicide attempt. Employer
maintained the same argument on review and does so now on
appeal. Thus, although the commission incorrectly cited to
§ 65.2-306, it correctly decided the issue of whether Mizzell
proved that she sustained an injury by accident occurring within
the scope of her employment.

                                 - 2 -
           Further, she testified that she did not
           speak to either [Mizzell] or any of the
           family members at any time. [Mizzell]
           denied any suicidal ideations and, likewise,
           the family members called to testify stated
           that they did not raise these concerns to
           the treating physicians. Indeed, each
           denied the possibility that [Mizzell] was
           depressed or suicidal prior to the motor
           vehicle accident. Wilcox, [Mizzell's]
           roommate, also denied that [Mizzell] was
           suicidal in the period immediately prior to
           October 30, 1998. We find the evidence
           insufficient to establish that [Mizzell]
           sustained injury due to an unsuccessful
           suicide attempt.

(Footnote added.)

     The commission's factual findings are supported by credible

evidence, including the testimony of Mizzell, her family

members, her roommate, and Dr. Thompson.   "The fact that there

is contrary evidence in the record is of no consequence if there

is credible evidence to support the commission's finding."

Wagner Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d

32, 35 (1991).   Because credible evidence supports the

commission's decision, we will not disturb it on appeal.

                                II.

     In holding that Mizzell proved that she remained totally

disabled after February 10, 1999, the commission found as

follows:

           This finding was based in part on . . .
           observations of [Mizzell] during the
           hearing, as well as the absence of any
           medical reports after February 10, 1999. We
           note that [Mizzell] was evaluated on that

                               - 3 -
           date and was instructed to return in six
           months. There is no evidence of any
           substantive change in [Mizzell's] condition
           after February 10, 1999. Additionally,
           there is no medical opinion before us to
           indicate that [Mizzell] was, in fact,
           released to return to work by any of her
           treating physicians. There are several
           references in the medical record to
           recommendations for further diagnostic
           studies to be completed prior to [Mizzell's]
           release to return to work in any capacity.

                We note that [Mizzell] sustained
           significant injury to her brain as a result
           of the motor vehicle accident. From the
           medical records considered in their
           entirety, it appears that [Mizzell]
           continues to suffer from cognitive
           disorders, which may not be evident from
           casual observation.

     In light of the commission's review of Mizzell's medical

records reflecting continuing treatment and therapy for her

brain injury as of February 10, 1999, and the lack of any

release to return to work by her treating physicians, the

commission was entitled to infer that Mizzell remained totally

disabled after February 10, 1999.   "Where reasonable inferences

may be drawn from the evidence in support of the commission's

factual findings, they will not be disturbed by this Court on

appeal."   Hawks v. Henrico County Sch. Bd., 7 Va. App. 398, 404,

374 S.E.2d 695, 698 (1988).

     For these reasons, we affirm the commission's decision.

                                                   Affirmed.




                               - 4 -